IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-40482
                           Summary Calendar



ROBERT THOMAS,

                                           Plaintiff-Appellant,

versus


ORCHID INTERNATIONAL MCALLEN, INC.;
JOE RODRIGUEZ,

                                           Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. M-98-CV-133
                      --------------------
                          May 10, 2002

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Robert Thomas appeals the district court’s order granting the

Appellees’ motion to enforce a settlement agreement. Thomas argues

that the district court committed error in granting the motion

because 1) Thomas did not sign the settlement agreement, and 2) the

settlement check he received from the appellees represented payment



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                   1
for past wages. Thomas also contends that the district court erred

in denying his motions for leave to file amended complaints and in

denying a pretrial motion for sanctions relating to the appellees’

alleged noncompliance with discovery rules.

     We have reviewed the record and the briefs submitted by the

parties and hold that the district court did not err in granting

the appellees’ motion to enforce the settlement agreement.     See

Woodson v. Surgitek, Inc., 57 F.3d 1406, 1416 (5th Cir. 1995);

Lockette v. Greyhound Lines, Inc., 817 F.2d 1182, 1185-86 (5th Cir.

1987).   Because Thomas agreed to settle his suit and is bound by

the terms of the settlement agreement, his remaining arguments are

moot issues that we decline to address.

     AFFIRMED.




                                 2